Matter of Jackson v Annucci (2019 NY Slip Op 02936)





Matter of Jackson v Annucci


2019 NY Slip Op 02936


Decided on April 18, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 18, 2019

527058

[*1]In the Matter of THOMAS JACKSON, Petitioner,
vANTHONY J. ANNUCCI, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: March 15, 2019

Before: Garry, P.J., Lynch, Mulvey, Aarons and Rumsey, JJ.


Thomas Jackson, Marcy, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record, and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Given that petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Ortiz v Venettozzi, 167 AD3d 1200, 1201 [2018]; Matter of Cunningham v Annucci, 166 AD3d 1198, 1198 [2018]).
Garry, P.J., Lynch, Mulvey, Aarons and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.